Exhibit 10.1

 

Execution Version

 

FORBEARANCE AGREEMENT AND FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

 

This FORBEARANCE AGREEMENT AND FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT (this “Agreement”), dated as of May 4, 2015 (the “Effective
Date”), is by and among Sabine Oil & Gas Corporation (f/k/a Forest Oil
Corporation), a New York corporation (the “Borrower”), the lenders party to the
Credit Agreement described below (the “Lenders”) and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

PRELIMINARY STATEMENT

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the Second Amended and Restated Credit Agreement, dated
as of December 16, 2014 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower has asked the Administrative Agent and the Lenders to
forbear from exercising certain rights and remedies under the Credit Agreement
and the other Loan Documents with respect to certain Anticipated Events of
Default (as hereinafter defined);

 

WHEREAS, the Administrative Agent has sent a notice to the Borrower regarding
the Anticipated Event of Default described in clause (i) of the definition
thereof;

 

WHEREAS, upon the terms and conditions contained herein, the Administrative
Agent and the other Secured Parties (acting by and through the Administrative
Agent) are prepared to forbear from the exercise of certain rights and remedies
otherwise available to them at law, in equity or by agreement as a result of
such Anticipated Events of Default upon the terms set forth herein, without
waiving any of their other rights or remedies;

 

WHEREAS, the forbearance by the Administrative Agent and the Lenders as provided
for in this Agreement shall result in direct and tangible benefits to the
Borrower and the other Loan Parties;

 

WHEREAS, the Administrative Agent and the Lenders are willing to grant such
forbearance and enter into certain amendments to the Credit Agreement subject to
the terms and conditions set forth herein; and

 

WHEREAS, the parties hereto desire to evidence their understanding with respect
to performance by the Borrower during the Forbearance Period (as hereinafter
defined) and to evidence certain covenants and other undertakings and agreements
made by the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

Section 1.                                           Definitions.  (a) 
Capitalized terms used herein but not defined herein shall have the meanings as
given them in the Credit Agreement, unless the context otherwise requires.

 

(b)                                 As used in this Agreement, the following
terms have the meanings specified below:

 

“Financial Advisor” means a financial advisor to counsel to the Administrative
Agent, which as of the Forbearance Effective Date is FTI Consulting.

 

“Forbearance Effective Date” means May 4, 2015.

 

“Forbearance Period” has the meaning assigned to such term in Section 3(a) of
this Agreement.

 

“Net Cash Proceeds” shall mean, with respect to the Disposition of any Oil and
Gas Properties by the Borrower or any Restricted Subsidiary the positive
difference, if any, of (i) the cash received in connection with such Disposition
minus (ii) the out-of-pocket fees and expenses (including attorneys’ fees,
survey costs, transfer taxes, other reasonable and customary expenses and
reasonable and customary brokerage, consultant and other customary fees)
actually incurred by the Borrower or such Restricted Subsidiary in connection
with such Disposition.

 

Section 2.                                           Acknowledgments by the
Borrower.  The Borrower acknowledges and agrees as follows:

 

(a)                                 Accuracy of Preliminary Statement.  The
Preliminary Statement is accurate and is a part of this Agreement.

 

(b)                                 Anticipated Events of Default.  The Borrower
anticipates that the following Events of Default will occur (the “Anticipated
Events of Default”):

 

(i)                                     The Borrower has failed to comply with
the requirement of Section 8.01(a) of the Credit Agreement that stipulates the
annual financial statements of the Borrower to be delivered no later than 90
days after the end of each fiscal year of the Borrower shall be issued without a
“going concern” or like qualification or exception, which failure will
constitute an Event of Default under Section 10.01(e) of the Credit Agreement
upon expiration of the notice period with respect thereto, which notice was
delivered to the Borrower on April 8, 2015.

 

-Sabine Oil & Gas Forbearance
and First Amendment-

 

2

--------------------------------------------------------------------------------


 

(ii)           The Borrower will be in default under Section 10.01(a) of the
Credit Agreement as a result of the failure of Borrower to make the payments
required by Section 3.04(c)(iii) of the Credit Agreement commencing on the
30th day following the Deficiency Notice Date, the first of which payments shall
be due no earlier than May 27, 2015.

 

(iii)          The Borrower will be in default under Section 10.01(f) of the
Credit Agreement as a result of the failure to pay interest under the Second
Lien Facility on April 21, 2015, which failure will constitute an Event of
Default under Section 10.01(f) of the Credit Agreement upon expiration of the 30
day grace period under the Second Lien Facility (unless paid or waived before
the expiration of such grace period).

 

(c)                                  Acknowledgment of Indebtedness.  The
Borrower agrees that (i) as of May 1, 2015, the Borrower is indebted to the
Administrative Agent and the Lenders in the principal amount of $970,986,616
under the Credit Agreement and there are $28,265,874 in outstanding Letters of
Credit under the Credit Agreement; (ii) all such amounts remain outstanding and
unpaid without setoff, counterclaim or defenses; and (iii) all such amounts are
subject to increase or other adjustment as a result of any and all interest,
fees and other charges including, without limitation, advisors’ fees, attorneys’
fees and costs of collection to the extent that such amounts are payable to the
Administrative Agent, the Issuing Banks and/or the Lenders under the Loan
Documents.

 

(d)                                 Agreement regarding Legal Counsel and
Financial Advisor.  The Borrower agrees that notwithstanding anything to the
contrary in Section 8.07 or Section 12.03 of the Credit Agreement or in any
other provision of the Credit Agreement or any other Loan Document, the
Administrative Agent has engaged and retained Willkie Farr & Gallagher LLP
(“Willkie”) as legal counsel and FTI Consulting as financial advisor (the
“Financial Advisor”), and the Borrower expressly agrees to reimburse the
Administrative Agent for all reasonable and documented out-of-pocket fees, costs
and expenses incurred by the Administrative Agent as a result of such
engagements; provided, however, Willkie shall be “one counsel to the
Administrative Agent, the Lenders and the Arrangers” referred to in
Section 12.03 of the Credit Agreement; provided, further, that the Borrower
shall have an opportunity to review any fee or fee structure of the Financial
Advisor that differs in any material respect from the fees and fee structure
provided to the Borrower (it being acknowledged and agreed to by the parties
hereto that such fees and fee structure provided to the Borrower do not contain
any success fees).

 

(e)                                  Reservation of Rights.  Except for the
rights, powers and remedies which the Administrative Agent and the Lenders agree
to forbear from exercising during the Forbearance Period pursuant to Section 3
below, the Borrower and each other Loan Party acknowledges and agrees that the
Administrative Agent and the other Secured Parties hereby reserve all rights,
powers and remedies under the Credit Agreement, the other Loan Documents, the
Secured Swap Agreements and applicable law in connection with any violation or
noncompliance by any Loan Party with the terms of the Credit Agreement, any of
the other Loan Documents or any of the Secured Swap Agreements.

 

3

--------------------------------------------------------------------------------


 

(f)                                   General Cooperation from the Borrower. 
Subject to the Disclosure Restrictions, the Borrower shall, and shall cause its
officers, employees and advisors to use reasonable efforts to cooperate in all
material respects with the Administrative Agent and its designees (including
Willkie and the Financial Advisor) in furnishing information available to the
Borrower promptly upon (or, if later, as soon as reasonably practicable after)
receipt of the written request by the Administrative Agent or its designees
regarding the Collateral or the Borrower’s financial affairs, finances,
financial condition, business and operations.  At the reasonable written request
of the Administrative Agent, subject to the Disclosure Restrictions, the chief
executive officer, the chief financial officer and other senior management of
the Borrower and any other Loan Party and such other officers, employees and
advisors of the Borrower and any other Loan Party requested by the
Administrative Agent or its designees, shall make themselves available to
discuss any matters regarding the Collateral or the Borrower’s financial
affairs, financial condition, business and operations, all upon prior notice
during normal business hours, and shall direct and authorize all such persons
and entities, subject to the Disclosure Restrictions, to disclose to the
Administrative Agent and its designees the information requested by the
Administrative Agent or its designees (including Willkie and the Financial
Advisor) regarding the foregoing.

 

(g)                                  Acknowledgment of Borrowing Base
Redetermination.  The Borrower acknowledges that effective April 27, 2015, the
Borrowing Base is $750,000,000 and that a Borrowing Base Deficiency exists.  The
Borrower hereby elects to cure such Borrowing Base Deficiency by electing to
prepay the Loans in six equal monthly installments commencing May 27, 2015, with
each payment being equal to 1/6th of the aggregate principal amount of such
deficiency in accordance with Section 3.04(c)(iii) of the Credit Agreement.

 

(h)                                 Acknowledgment of Default Rate.  The
Borrower hereby acknowledges that, in accordance with Section 3.02(c) of the
Credit Agreement, if it shall fail to make any payment described in the
foregoing Section 2(g) in full, that the unpaid amount of such payment shall
bear interest, after as well as before judgment, from the date of such
non-payment to the date on which such amount is paid in full, at a rate per
annum, not to exceed the Highest Lawful Rate, equal to 2% plus the rate that
would otherwise be applicable thereto under the Credit Agreement and the
Borrower hereby waives all objections to the accrual of interest at such rate.

 

Section 3.                                           Forbearance by the
Administrative Agent and the Lenders

 

(a)                                 Forbearance Period.     At the request of
the Borrower, the Administrative Agent, the Issuing Banks and the Lenders agree
to forbear from the exercise of their rights and remedies, whether at law, in
equity, by agreement or otherwise, available to the Administrative Agent, the
Issuing Banks and/or the Lenders as a result of the Anticipated Events of
Default until the earliest to occur of the following:  (i) the failure of the
Borrower to comply with Sections 2 (other than 2(e)), 3(d), 3(e), 4, 6 or 11 of
this Agreement;  (ii) the occurrence of any Event of Default under the Credit
Agreement or any other Loan Document (other than the Anticipated Events of
Default); (iii) any holder of Second Lien Obligations, Existing Notes, or any
other Material Indebtedness or any agent, trustee or representative on behalf of
any such holder shall exercise or seek to exercise any rights or remedies
(including set off or declaring any such Debt due and payable), whether under or
pursuant to the Second Lien Documents or any applicable indenture, loan
agreement or similar agreement or under applicable law, in respect of the

 

4

--------------------------------------------------------------------------------


 

Borrower or any of the other Loan Parties or any of their respective Property
and whether as a secured or unsecured creditor; or (iv) June 30, 2015 (the
period beginning on the Effective Date and terminating or expiring on the
earliest of such dates being hereinafter referred to as the “Forbearance
Period”); provided, however, the Administrative Agent shall provide the Borrower
with prompt written notice upon any termination.

 

(b)                                 Termination of Forbearance Period.  The
Borrower acknowledges and agrees that upon the occurrence of any of the events
set forth in clauses (i) through (iv) of paragraph (a) above, the provisions of
this Section 3 of this Agreement shall automatically and immediately terminate
without any further action by, or notice being due from the Administrative
Agent, any Issuing Bank or any Lender, and the Administrative Agent, each
Issuing Bank and the Lenders may proceed (but are not required), to the extent
an Event of Default is then continuing to exercise any and all rights and
remedies which the Administrative Agent, any Issuing Bank and the Lenders may
have upon the occurrence of an Event of Default, including, without limitation,
the Anticipated Events of Default, and including declaring the Loans and the
other Debt under the Loan Documents to be immediately due and payable without
further notice.

 

(c)                                  Acknowledgment regarding Forbearance.  The
Borrower acknowledges that neither the Administrative Agent, any Issuing Bank
nor any Lender has made any assurances concerning (i) any possibility of an
extension of the Forbearance Period; (ii) the manner in which or whether the
Anticipated Events of Default may be resolved; or (iii) any additional
forbearance, waiver, restructuring or other accommodations.  The Borrower agrees
that the running of all statutes of limitation and the doctrine of laches
applicable to all claims or causes of action that the Administrative Agent or
Lenders may be entitled to take or bring in order to enforce their rights and
remedies against the Borrower are, to the fullest extent permitted by law,
tolled and suspended during the Forbearance Period.

 

(d)                                 Acknowledgment regarding Interest
Elections.  Pursuant to Section 2.04(e) of the Credit Agreement, the Borrower
hereby acknowledges and agrees that (i) the Administrative Agent and Majority
Lenders are hereby exercising their right not to permit the making, continuation
or conversion of Loans as Eurodollar Borrowings while an Event of Default has
occurred and is continuing and (ii) it shall elect Interest Periods for
Eurodollar Borrowings of no longer than one month in respect of the continuation
of the Interest Periods ending April 30, 2015, and thereafter will not deliver
any Interest Election Request to convert or continue any Borrowing as a
Eurodollar Rate Borrowing; provided, however, the Borrower shall be permitted to
deliver an Interest Election Request to convert or continue a Borrowing as a
Eurodollar Rate Borrowing provided no Event of Default exists.

 

(e)                                  Forbearance Period Notice.  The Borrower
will furnish to the Administrative Agent promptly, after a Responsible Officer
of the Borrower or any of the Restricted Subsidiaries or any employee of Zolfo
Cooper, Lazard Ltd. or Kirkland & Ellis LLP obtains actual knowledge, notice of
the occurrence of any failure of the Borrower or the Restricted Subsidiaries to
satisfy any of Sections 2 (other than 2(e)), 3(d), 4, 6 or 11 herein, which
notice shall specify the nature of such failure.

 

5

--------------------------------------------------------------------------------


 

Section 4.                                           Forbearance Period
Conditions.  As a condition to the occurrence and continuation of the
Forbearance Period, at all times during (i) the occurrence and continuation of
any Event of Default under the Credit Agreement or any other Loan Document or
(ii) the Forbearance Period, or both, the parties hereto hereby agree:

 

(a)                                 [Reserved].

 

(b)                                 The Liens more particularly described in
clause (j) of the definition of Excepted Liens shall not be included as Excepted
Liens unless such Liens are incurred at a time when (i) no Event of Default has
occurred and is continuing or (ii) the Borrower is not aware of any event or
circumstance which could result in an Event of Default occurring.

 

(c)                                  Interest Payment Date shall mean, with
respect to any ABR Loan, the last day of each calendar month.

 

(d)                                 No Restricted Subsidiary of the Borrower
shall be permitted to become an Unrestricted Subsidiary.

 

(e)                                  If (i) the Borrower or one of the other
Loan Parties Disposes of Oil and Gas Properties or Disposes of any Equity
Interests in any Person owning Oil and Gas Properties, in each case, to a Person
other than the Borrower or a Subsidiary Guarantor and (ii) the aggregate value
of all such Oil and Gas Properties Disposed of in any six (6) month period
exceeds $1,000,000, then the Borrowing Base shall be automatically reduced by an
amount equal to the Net Cash Proceeds attributable to such Disposed of Oil and
Gas Properties and the Borrowing Base shall be simultaneously reduced by such
amount.

 

(f)                                   If the Borrower or any Restricted
Subsidiary changes the material terms of any commodity-price Swap Agreement,
terminates any such Swap Agreement (other than upon final settlement at
expiration thereof) or creates any off-setting positions in respect of any hedge
positions under any such Swap Agreement (whether evidenced by a floor, put or
Swap Agreement) then, the Borrowing Base shall be immediately reduced by an
amount equal to the cash proceeds, if any, payable to the Borrower or the
applicable Restricted Subsidiary attributable to such terms to the extent
changed and such terminated or off-setting hedge positions, such reduction to
become effective automatically upon the receipt of such cash proceeds from the
applicable counter-party by the Borrower or such Restricted Subsidiary.

 

(g)                                  If (i) the Borrower or one of the other
Loan Parties Disposes of Oil and Gas Properties or Disposes of any Equity
Interests in any Person owning Oil and Gas Properties, in each case, to a Person
other than the Borrower or a Subsidiary Guarantor and (ii) the aggregate value
of all such Oil and Gas Properties Disposed of in any six (6) month period
exceeds $1,000,000, then the Borrower shall prepay the Borrowings in an amount
equal to the Net Cash Proceeds attributable to such Disposed of Oil and Gas
Properties, such prepayment to be made on the Business Day following receipt of
such Net Cash Proceeds, and if after applying such Net Cash Proceeds to prepay
all outstanding Borrowings there are remaining Net Cash Proceeds, such excess
shall be used to Cash Collateralize any outstanding LC Exposure.  If the
Borrower or any Restricted Subsidiary changes the material terms of any
commodity-price Swap Agreement, terminates any such Swap Agreement (other than
upon final settlement at expiration thereof) or

 

6

--------------------------------------------------------------------------------


 

creates any off-setting positions in respect of any hedge positions under any
such Swap Agreement (whether evidenced by a floor, put or Swap Agreement) then,
the Borrower shall make a prepayment on the Borrowings in an amount equal to the
cash proceeds, if any, payable to the Borrower or the applicable Restricted
Subsidiary attributable to such terms to the extent changed and such terminated
or off-setting hedge positions, such prepayment to be made on the Business Day
following the receipt of such cash proceeds from the applicable counter-party by
the Borrower or such Restricted Subsidiary and, if after applying such Net Cash
Proceeds to prepay all outstanding Borrowings there are remaining Net Cash
Proceeds, such excess shall be used to Cash Collateralize any outstanding LC
Exposure.  Any payments made in accordance with this Section 4(g) shall be
applied in accordance with Section 3.04(c)(iv) of the Credit Agreement.

 

(h)                                 The Borrower will furnish to the
Administrative Agent for distribution to each Lender prior written notice of any
(A) changes to the material terms of any commodity price Swap Agreement,
termination of any Swap Agreement (other than upon final settlement at
expiration thereof) or creation of any off-setting position in respect of any
hedge positions under any such Swap Agreement of the Borrower or any Subsidiary
(whether evidenced by a floor, put or Swap Agreement) or (B) Disposition by the
Borrower or any Subsidiary Guarantor of any Oil and Gas Properties or any Equity
Interests in any Subsidiary Guarantor owning Oil and Gas Properties with a value
exceeding at any time $1,000,000 in the aggregate for each Disposition or series
of related Dispositions and (y) written notice promptly, but within two Business
Days, after the Borrower or any Subsidiary Guarantor obtains actual knowledge
that a counterparty to any commodity hedge position has terminated all or any
portion of such hedge position.

 

(i)                                     The Borrower will, and will cause each
Restricted Subsidiary to, maintain financial records in accordance with GAAP.
The Borrower will, and will cause each Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender (who shall
be accompanied by the Administrative Agent), upon reasonable prior notice to the
Borrower, to visit and inspect its Properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours as often as reasonably requested; provided, that, only the
Administrative Agent, the Financial Advisor and their representatives and
independent contractors on behalf of the Lenders may exercise rights under this
Section 4(i); provided, further that, the Administrative Agent, the Financial
Advisor and their representatives and independent contractors may do any of the
foregoing at any time during normal business hours upon reasonable advance
notice; provided, that, notwithstanding the foregoing, this clause (i) shall
only apply at such time as the Forbearance Period is in effect.

 

(j)                                    The Borrower will not, and will not
permit any Restricted Subsidiary to, incur, create, assume or suffer to exist
Debt under Capital Leases and purchase money Debt in an aggregate amount at any
time outstanding exceeding $2,000,000 (other than any such Debt existing as of
the Effective Date).

 

(k)                                 The Borrower and the Restricted Subsidiaries
may incur, create, assume or suffer to exist intercompany Debt incurred by (a) a
Loan Party owing to the Borrower or any Subsidiaries; provided that, other than
with respect to any such Debt owing from a Subsidiary that is not a Guarantor to
a Subsidiary that is not a Guarantor, any such Debt shall (A) be

 

7

--------------------------------------------------------------------------------


 

evidenced by the Intercompany Note or (B) with respect to any such Debt that is
owed by a Loan Party to a Subsidiary that is not a Guarantor, otherwise subject
to subordination terms substantially identical to the subordination terms in the
form of Intercompany Note set forth in Exhibit I to the Credit Agreement;
provided, further, any such Debt owing by a Subsidiary that is not a Guarantor
to a Loan Party shall not exceed the amount permitted by Section 9.05(d) of the
Credit Agreement.

 

(l)                                     The Borrower will not, and will not
permit any Restricted Subsidiary to, incur, create, assume or suffer to exist
any Debt as more particularly described in Section 9.02(n) of the Credit
Agreement (other than any such Debt existing as of the Effective Date).

 

(m)                             The Borrower will not, and will not permit any
Restricted Subsidiary to, incur, create, assume or permit to exist any Lien on
its Property as more particularly described in Section 9.03(f) of the Credit
Agreement (other than any such Liens existing as of the Effective Date).

 

(n)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, incur, create, assume or permit to exist any Lien
on its Property as more particularly described in Section 9.03(g) of the Credit
Agreement (other than such Liens existing as of the Effective Date).

 

(o)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment as more particularly described in
Section 9.04(a)(ii) of the Credit Agreement.

 

(p)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, make or permit to remain outstanding any
Investments made by a Loan Party in a Subsidiary that is not a Guarantor or
Holdings in an amount exceeding, at the time such Investment is made and when
combined with each other Investment made pursuant to Section 9.05(d) of the
Credit Agreement, the amount of such Investments outstanding as of the
Forbearance Effective Date plus $3,000,000 in the aggregate for all such
Investments made since the Forbearance Effective Date.

 

(q)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, make any Investments otherwise permitted by
Section 9.05(e) of the Credit Agreement in an aggregate outstanding amount
exceeding $2,000,000 for all such Investments made pursuant to this
Section 4(q).

 

(r)                                    The Borrower will not, and will not
permit any Restricted Subsidiary to, make any Investments as more particularly
described in Section 9.05(g) of the Credit Agreement.

 

(s)                                   The Borrower will not, and will not permit
any Restricted Subsidiary to, make any Investments otherwise permitted by
Section 9.05(k) of the Credit Agreement if the Fair Market Value of any such
Investment made since the Forbearance Effective Date at the time such Investment
is made (as determined by the Borrower in good faith), when combined with each
other Investment made pursuant to such Section 9.05(k) exceeds in the aggregate
$1,000,000 at any time; provided, that, notwithstanding the foregoing provisions
of this clause

 

8

--------------------------------------------------------------------------------


 

(s), the Borrower shall not be permitted to make Investments of the type
referred to in Section 9.05(g) of the Credit Agreement under this clause (s).

 

(t)                                    Consideration received for Dispositions
otherwise permitted pursuant to Section 9.08(d) of the Credit Agreement shall
comprise 100% cash.

 

(u)                                 The Borrower and the Restricted Subsidiaries
may not Dispose of Property or assets to the Borrower or to another Subsidiary.

 

Section 5.                                           Amendments to Credit
Agreement.  The Credit Agreement is hereby amended as set forth below.

 

(a)                                 Section 1.02.  Section 1.02 of the Credit
Agreement is hereby amended by adding the following definitions to such
Section in appropriate alphabetical order:

 

“Forbearance” means the Forbearance Agreement and First Amendment to Second
Amended and Restated Credit Agreement dated as of the Forbearance Effective
Date, by and among the Borrower, the Lenders party thereto and the
Administrative Agent.”

 

“Forbearance Effective Date” has the meaning provided such term in the
Forbearance.

 

(b)                                 Section 1.02 of the Credit Agreement is
hereby amended by deleting the definition “Last B/B Hedge Reduction” and
replacing it in its entirety with the following:

 

“Last B/B Hedge Reduction” shall mean the earlier of (i) the last Scheduled
Redetermination Date and (B) the last adjustment of the Borrowing Base made
pursuant to Section 2.08(c) herein or Section 4(g) of the Forbearance.”

 

(c)                                  Section 8.15 Swap Agreements.  Section 8.15
of the Credit Agreement is hereby deleted and replaced in its entirety with
“[Reserved]”.

 

(d)                                 Section 9.03.  Liens.  Section 9.03 of the
Credit Agreement is hereby amended by adding a new clause (h) immediately after
clause (g) that reads in its entirety as follows:

 

“(h)                           Liens on cash securing the obligations previously
supported by one or more of the Letters of Credit described in Annex II of the
Forbearance.”

 

(e)                                  Section 9.04.  Section 9.04 of the Credit
Agreement is hereby amended by (i) deleting clauses (a)(iii), (a)(v), and
(a)(vii) in Section 9.04(a) and replacing them with “[Reserved]” and by deleting
clause (b) and replacing it with “[Reserved]”.

 

9

--------------------------------------------------------------------------------


 

(f)                                   Section 12.03.     Section 12.03 of the
Credit Agreement is hereby amended by deleting “Paul Hastings LLP” and replacing
it with “Willkie Farr & Gallagher LLP”.

 

Section 6.                                           Milestones and
Deliverables.     The Borrower agrees that during the continuation of the
Forbearance Period, any Anticipated Event of Default or any Event of Default
under Section 10.01(h) or (i) of the Credit Agreement as follows:

 

(i)                                     It will cause its advisors to hold
weekly calls with the Administrative Agent and its advisors, commencing the week
of the fifth day following the Effective Date (unless otherwise waived by the
Administrative Agent in its sole discretion).

 

(ii)                                  It will deliver to the Administrative
Agent a copy of the current draft business plan on or prior to the Effective
Date and a copy of each updated business plan as it becomes available.

 

(iii)                               It will cause its senior management and its
advisors to make presentations to the Lenders at times and places as the
Administrative Agent may reasonably request.

 

(iv)                              Promptly, but in any event by the tenth (10th)
Business Day of each calendar month commencing May 14, 2015, a report as of the
last day of the preceding calendar month in reasonable detail in the form of
Annex I to this Agreement of (a) the Borrower’s and its Subsidiaries’ accounts
payable and payments and (b) all written demands or claims related to or
asserting any Liens in respect of property or assets of the Borrower or any
Credit Party (including Liens imposed by law, such as landlord’s, vendors’,
suppliers’ carriers’, warehousemen’s, repairmen’s, construction contractors’,
workers’ and mechanics’ liens and other similar liens) if the amount demanded or
claimed exceeds individually or in the aggregate, $3,000,000.

 

(v)                                 (x) On or before the tenth (10th) Business
Day of each calendar month, commencing May 14, 2015, a cash flow forecast of the
Borrower and its Subsidiaries for the next period of thirteen weeks, in form
substantially consistent to the cash flow forecast delivered pursuant to
Section 7(i) of this Agreement and (y) on or before each Tuesday of each
calendar week, commencing May 19, 2015, (A) a reconciliation with weekly detail
to the previous month’s cash flow forecast and an explanation in reasonable
detail of the reasons for the variation and (B) a statement indicating in
reasonable detail the cash balance as of the previous Friday of the Borrower and
its Subsidiaries.

 

(vi)                              Promptly, and in any event by the 30th day of
each month (or, in the case of the month of February, the 28th day), commencing
May 30, 2015, a monthly income statement, balance sheet and detail of capital
expenditures for each of the months most recently ending on or after April 30,
2015.

 

10

--------------------------------------------------------------------------------


 

It being acknowledged and agreed to by the Borrower that, in the case of clauses
(ii) through and including (vi) above, the Administrative Agent shall be
permitted to provide any Lender with such plans, proposals, reports and
forecasts, as applicable, subject to any confidentiality provisions as provided
for in the Credit Agreement.

 

Section 7.                                           Conditions to Effective
Date.  This Agreement shall become effective as of the Effective Date when all
of the conditions set forth in this Section 7 have been satisfied.

 

(a)                                 The Administrative Agent shall have received
one or more counterparts of this Agreement, duly executed and delivered by the
Borrower, the Guarantors and the requisite Lenders.

 

(b)                                 The Administrative Agent shall have received
for its own account, or for the account of each Lender, as the case may be
(i) all fees, costs and expenses due and payable pursuant to Section 3.05 of the
Credit Agreement, if any, and (ii) if then invoiced at least one (1) Business
Day prior to the Effective Date, any amounts payable pursuant to Section 12.03
of the Credit Agreement.

 

(c)                                  All fees and expenses due and owing to FTI
Consulting, Paul Hastings LLP and Willkie Farr & Gallagher LLP invoiced at least
one (1) Business Day prior to the Effective Date shall have been paid or
reimbursed by the Borrower.

 

(d)                                 The representations and warranties in
Section 9 below are true and correct in all material respects.

 

(e)                                  The Administrative Agent shall have
received a certificate dated as of the date hereof, duly executed by a
Responsible Officer of the Borrower, certifying as to the matters described in
item (d) above and such other matters as the Administrative Agent shall
reasonably request.

 

(f)                                   The Borrower shall have provided the
Administrative Agent under the Second Lien Term Loan Agreement (as such term is
defined in the Intercreditor Agreement) written notice of the Mortgages and/or
supplements to the Mortgages, as applicable, to be entered into pursuant to
Section 8 hereof.

 

(g)                                  The Administrative Agent shall have
received the duly executed Intercompany Note.

 

(h)                                 The Administrative Agent shall have received
a report dated as of April 24, 2015 in the form of Annex I hereto of the
Borrower’s and its Subsidiaries’ accounts payable and payments.

 

(i)                                     The Administrative Agent shall have
received a cash flow forecast of the Borrower and its Subsidiaries for the
period of thirteen weeks, commencing April 27, 2015, in form satisfactory to the
Administrative Agent and its counsel’s financial advisor.

 

11

--------------------------------------------------------------------------------


 

(j)                                    All legal matters and other due diligence
in connection with this Agreement and the other Loan Documents and the assets
and properties of the Loan Parties and their respective Subsidiaries shall be
satisfactory to the Administrative Agent, and there shall have been furnished to
the Administrative Agent, at the Borrower’s expense, such agreements and other
documents, information and records with respect to the Loan Parties and their
respective Subsidiaries in form, substance, scope and methodology satisfactory
to the Administrative Agent in its sole discretion, as the Administrative Agent
may reasonably have requested for that purpose.

 

Section 8.                                           Post-Closing Condition
Within fifteen (15) days following the date notice pursuant to
Section 7(f) hereof is sent, the Administrative Agent shall have received
counterparts of the Mortgages and/or supplements to the Mortgages, as
applicable, covering the Oil and Gas Properties set forth on Schedule I hereto,
each dated effective as of the Effective Date, in form and substance reasonably
satisfactory to the Administrative Agent, duly executed and delivered by the
applicable Loan Parties in a sufficient number of counterparts for the due
recording in each applicable recording office, granting to the Administrative
Agent (or a trustee appointed by the Administrative Agent) for the benefit of
the Secured Parties first and prior Liens on the property covered by such
Mortgages.

 

Section 9.                                           Representations and
Warranties.  The Borrower hereby represents and warrants that after giving
effect to the waivers, amendments, supplements and other modifications as
provided herein:

 

(a)                                 during the period from April 1, 2015 until
and including the Effective Date, no Restricted Subsidiary of the Borrower
became an Unrestricted Subsidiary;

 

(b)                                 the execution, delivery and performance by
the Borrower and each other Loan Party of this Agreement and the other Loan
Documents have been duly authorized by all necessary corporate or other action
required on their part and this Agreement, and the Credit Agreement as amended
hereby and the other Loan Documents, each constitutes the legal, valid and
binding obligation of each Loan Party a party thereto, enforceable against them
in accordance with its terms, except as its enforceability may be affected by
the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to or affecting the rights or
remedies of creditors generally;

 

(c)                                  neither the execution, delivery and
performance of this Agreement by the Borrower and each other Loan Party, the
performance by them of the Credit Agreement as amended hereby nor the
consummation of the transactions contemplated hereby does or shall contravene,
result in a breach of, or violate (i) any provision of any Loan Party’s
certificate or articles of incorporation or bylaws or other similar documents,
or agreements or (ii) any law or regulation, or any order or decree of any court
or government instrumentality, or (iii) any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which any Loan Party or any of its
Subsidiaries is a party or by which any Loan Party or any of its Subsidiaries or
any of their property is bound, except in any such case to the extent such
conflict or breach has been waived by a written waiver document, a copy of which
has been delivered to Administrative Agent on or before the date hereof;

 

12

--------------------------------------------------------------------------------


 

(d)                                 no consents, licenses or approvals are
required in connection with the validity against each Loan Party of the Loan
Documents to which it is a party;

 

(e)                                  during the period from April 1, 2015 until
and including the Effective Date, the Borrower did not, and did not permit any
Restricted Subsidiary to, incur, create, assume or permit to exist any Lien on
its Property as more particularly described in Section 9.03(g) (other than those
Liens existing as of April 1, 2015);

 

(f)                                   since the Closing Date and other than as
provided on Schedule II hereto, neither the Borrower nor any Restricted
Subsidiary has changed the material terms of any commodity-price Swap Agreement,
terminated any such Swap Agreement (other than upon final settlement at
expiration thereof) or created any off-setting positions in respect of any hedge
positions under any such Swap Agreement (whether evidenced by a floor, put or
Swap Agreement);

 

(g)                                  since the Closing Date and other than as
provided on Schedule III hereto, neither the Borrower nor any of the other Loan
Parties has Disposed of Oil and Gas Properties or Disposed of any Equity
Interests in any Person owning Oil and Gas Properties, in each case, to a Person
other than the Borrower or a Subsidiary Guarantor; and

 

(h)                                 other than the Anticipated Events of
Default, no Default or Event of Default has occurred and is continuing.

 

Section 10.                                    Loan Document; Ratification.

 

(a)                                 This Agreement is a Loan Document.

 

(b)                                 The Borrower and each other Loan Party
hereby ratifies, approves and confirms in every respect all the terms,
provisions, conditions and obligations of the Credit Agreement as amended hereby
and each of the other Loan Documents including, without limitation, the Guaranty
and Pledge Agreement, all Mortgages and other Security Instruments to which it
is a party.

 

Section 11.                                    Costs and Expenses.  In
accordance with Section 12.03 of the Credit Agreement and Section 7(c) of this
Agreement, the Borrower agrees to reimburse the Administrative Agent for all
reasonable and documented out-of-pocket costs and expenses, including the
reasonable fees, costs, and expenses of counsel or other advisors for advice,
assistance, or other representation, in connection with this Agreement and any
other agreements, documents, instruments, releases, terminations or other
collateral instruments delivered by the Administrative Agent in connection with
this Agreement.

 

13

--------------------------------------------------------------------------------


 

Section 12.                                    GOVERNING LAW.

 

(a)                                 THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT
WILL PREVENT ANY LENDER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY ACTION TO
ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE SECURITY
INSTRUMENTS OR AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY OF ANY LOAN PARTY IN
ANY OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED.

 

(c)                                  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.01 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

14

--------------------------------------------------------------------------------


 

(e)                                  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 13.                                    Headings.  Section headings used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

 

Section 14.                                    Severability.  If any provision
of this Agreement is held to be invalid, illegal or unenforceable the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected or impaired thereby.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 15.                                    Electronic Execution of
Assignments.  Loan Documents may be signed electronically. The words “execute,”
“execution,” “signed,” “signature,” and words of like import in this Agreement
or an amendment or other modification thereof (including waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms and shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

Section 16.                                    Counterparts.  This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by fax or other electronic transmission of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement.  The Administrative Agent
may also require that any such documents and signatures delivered by fax or
other electronic transmission be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by fax or other
electronic transmission.

 

15

--------------------------------------------------------------------------------


 

Section 17.                                    No Waiver.  Except for and to the
extent of the forbearance provided in Section 3 of this Agreement the execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any Default of the Borrower or any other Loan Party or any right, power or
remedy of the Administrative Agent or the other Secured Parties under any of the
Loan Documents or any Secured Swap Agreement, nor constitute a waiver of (or
consent to departure from) any terms, provisions, covenants, warranties or
agreements of any of the Loan Documents or any of the Secured Swap Agreement. 
The parties hereto reserve the right to exercise any rights and remedies
available to them in connection with any present or future breaches or defaults
with respect to the Credit Agreement or any other provision of any Loan Document
or Secured Swap Agreement (other than the Anticipated Events of Default during
the Forbearance Period).

 

Section 18.                                    Successors and Assigns.  This
Agreement shall be binding upon the Borrower and its successors and permitted
assigns and shall inure, together with all rights and remedies of each Secured
Party hereunder, to the benefit of each Secured Party and their respective
successors, transferees and assigns.

 

Section 19.                                    Entire Agreement.  THIS
AGREEMENT, THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS, THE SECURED SWAP
AGREEMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO
THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL
PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

16

--------------------------------------------------------------------------------


 

(Signature Pages Follow)

 

17

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

 

SABINE OIL & GAS CORPORATION,

 

a New York corporation

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent and as a
Lender

 

 

 

 

 

By:

/s/ Stephanie Harrell

 

 

Name: Stephanie Harrell

 

 

Title: Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Marc J. Glogoff

 

 

Name: Marc J. Glogoff

 

 

Title: Managing Director

 

S-3

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Bryan Heller

 

 

Name: Bryan Heller

 

 

Title: Director

 

S-4

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Jeff Ard

 

 

Name: Jeff Ard

 

 

Title: Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ David L. Denbina

 

 

Name: David L. Denbina, P.E.

 

 

Title: Senior Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Timothy L. Polvado

 

 

Name: Timothy L. Polvado

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Leila Zomorrodian

 

 

Name: Leila Zomorrodian

 

 

Title: Vice President

 

S-7

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name: Darlene Arias

 

 

Title: Director

 

 

 

 

 

By:

/s/ Denise Bushee

 

 

Name: Denise Bushee

 

 

Title: Associate Director

 

S-8

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

SABINE BEAR PAW BASIN LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-9

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

SABINE EAST TEXAS BASIN LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-10

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

SABINE MID-CONTINENT LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-11

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

SABINE OIL & GAS FINANCE CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-12

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

SABINE SOUTH TEXAS LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-13

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

SABINE WILLISTON BASIN LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-14

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

GIANT GAS GATHERING LLC, a Oklahoma limited liability company

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-15

--------------------------------------------------------------------------------


 

[This page intentionally left blank]

 

S-16

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

SABINE MID-CONTINENT GATHERING LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-17

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

SABINE SOUTH TEXAS GATHERING LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael Magilton

 

 

Name: Michael Magilton

 

 

Title: Senior Vice President and Chief Financial Officer

 

S-18

--------------------------------------------------------------------------------